UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7764


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TEKOA T. GLOVER, a/k/a Toby,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:18-cr-00588-TMC-1)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se. Sloan Price Ellis, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tekoa T. Glover seeks to appeal the district court’s order striking his pro se filings

on the ground that Glover is represented by counsel. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Glover seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2